Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered November 8, 1990, convicting defendant after a jury trial, of arson in the third degree, and sentencing him, as a predicate felon, to a prison term of 5 to 10 years, unanimously affirmed.
The evidence, including that of the threats defendant made to the complainant, was sufficient to permit the jury to ex-*576elude to a moral certainty any reasonable explanation other than that defendant ignited the fire (see, People v Hoppe, 89 AD2d 670, 671). A jury could reasonably infer that by leaving a burning trash bag against the door of the complainant’s apartment, defendant intended that the building would be damaged by fire (see, People v Blum, 72 AD2d 691). We have considered defendant’s other arguments, including that his sentence is excessive, and find them to be without merit. Concur — Sullivan, J. P.,-Carro, Kupferman, Kassal and Smith, JJ.